Exhibit 10.3

CHASE

Negative Pledge Agreement

 

Dated as of September 19, 2007

FOR VALUABLE CONSIDERATION, the undersigned, Heeling Sports Limited (the
“Pledgor”), agrees and pledges to JPMorgan Chase Bank, N.A., whose address is
1717 Main Street, Dallas, TX 75201 (the “Bank”), its successors and assigns,
that from the date of this agreement until the “Liabilities” are paid in full,
the Pledgor will not, without the express written consent of the Bank, which
consent shall be at the sole discretion of the Bank, create or permit to exist
any mortgage, deed of trust, lien, assignment, pledge, title retention lien, or
other encumbrance or security interest with respect to Accounts Receivables and
Inventory (the “Property”), except liens (i) securing indebtedness to the Bank,
and (ii) of current taxes not delinquent or as security for taxes being
contested in good faith, or in connection with worker’s compensation insurance,
unemployment insurance, or of mechanics and material men for sums not due or
sums being contested in good faith for which adequate funds have been reserved.

Borrower.  The term “Borrower” in this agreement means each and all of the
following: Heeling Sports Limited.

Liabilities.  The term “Liabilities” in this agreement means all debts,
obligations, indebtedness and liabilities of every kind and character of the
Borrower whether individual, joint and several, contingent or otherwise, now or
hereafter existing in favor of the Bank including without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing. The term “Rate Management Transaction” in
this agreement means any transaction (including an agreement with respect
thereto) that is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

The Pledgor covenants, represents and warrants to the Bank that the following
statements are and will remain true until this agreement is terminated and the
Liabilities are paid in full: (a) the Pledgor has disclosed to the Bank in
writing any location(s) where the Property may be located; (b) the Property is
free and clear of all encumbrances, liens, pledges, assignments, mortgages,
deeds of trusts and security interests, and the Pledgor has not executed or
recorded, or permitted others to execute or record, any security documents or
financing statements or similar records relating to any of the Property (except,
if applicable, to the Bank); and (c) all of the Property is titled in the
Pledgor’s legal name.

If the Pledgor defaults in the performance of any agreement set forth herein,
the Bank may declare the Liabilities (notwithstanding any provision thereof)
immediately due and payable, without demand, notice of intent to accelerate or
notice of any kind.

No delay on the part of the Bank in the exercise of any power or right shall
operate as a waiver thereof, nor shall any single or partial exercise of any
power or right preclude other or further exercise thereof, or the exercise of
any other power or right.

Any notices and demands under or related to this document shall be in writing
and delivered to the intended party at its address stated herein, and if to the
Bank, at its main office if no other address of the Bank is specified herein, by
one of the following means: (a) by hand, (b) by a nationally recognized
overnight courier service, or (c) by certified mail, postage prepaid, with
return receipt requested. Notice shall be deemed given: (a) upon receipt if
delivered by hand, (b) on the Delivery Day after the day of deposit with a
nationally recognized courier service, or (c) on the third Delivery Day after
the notice is deposited in the mail. “Delivery Day” means a day other than a
Saturday, a Sunday, or any other day on which national banking associations are
authorized to be closed. Any party may change its


--------------------------------------------------------------------------------


address for purposes of the receipt of notices and demands by giving notice of
such change in the manner provided in this provision.

Governing Law and Venue.  This agreement shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to its
laws of conflicts). The Pledgor agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Texas, as the Bank in
its sole discretion may elect. By the execution and delivery of this agreement,
the Pledgor submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Pledgor waives any claim that the State of Texas is not a convenient forum
or the proper venue for any such suit, action or proceeding.

WAIVER OF SPECIAL DAMAGES.  THE PLEDGOR WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

JURY WAIVER.  THE PLEDGOR AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN OR AMONG THE PLEDGOR AND THE BANK ARISING OUT OF OR IN ANY
WAY RELATED TO THIS DOCUMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE
BANK TO PROVIDE THE FINANCING DESCRIBED HEREIN.

This agreement shall be binding on the Pledgor and its successors and assigns,
and shall inure to the benefit of the Bank and its successors and assigns.

THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT OF THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

Pledgor:

 

 

 

3200 Belmeade Drive, Suite 100

 

Heeling Sports Limited

Carrollton, TX 75006

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

Heeling Management Corp., General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Michael W. Hessong

 

 

 

 

 

 

 

 

 

 

Michael W. Hessong

 

CFO

 

 

 

 

 

 

 

 

Printed Name

 

Title

Fax/Telex No.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date Signed:

 

9/24/07

 

The Bank is executing this agreement for the purpose of acknowledging and
agreeing to the foregoing Jury Waiver, the notice given under §26.02 of the
Texas Business and Commerce Code and the Bank’s failure to execute or
authenticate this agreement will not invalidate this agreement.

Bank:

 

JPMorgan Chase Bank N.A.

 

By:

 

/s/ J. Peevey

 

 

 

 

 

 

 

 

J. Peevey

 

9/25/07

 

 

 

 

 

 

Printed Name

 

Title

 

 

 

 

 

2


--------------------------------------------------------------------------------